Exhibit 10.6

 

GUARANTY

 

October 1, 2004

 

Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

This letter will confirm that New Century REIT, Inc., a Maryland corporation, as
successor in interest to New Century Financial Corporation, a Delaware
corporation (“Guarantor”), agrees to absolutely and unconditionally guaranty to
Bear Stearns Mortgage Capital Corporation, its successors and assigns (the
“Beneficiary”), the full and prompt payment and performance of all of the
obligations, undertakings and liabilities of NC Capital Corporation, NC Residual
II Corporation and New Century Credit Corporation (together, the “Sellers”),
arising under the terms and provisions of a Master Repurchase Agreement, dated
as of October 31, 2003, as amended by Amendment No. 1 to the Master Repurchase
Agreement, dated as of January 14, 2004, Amendment No. 2 to the Master
Repurchase Agreement, dated as of June 29, 2004 and Amendment and Joinder No. 3
to the Master Repurchase Agreement, dated as of October 1, 2004, by and among
the Sellers and Bear Stearns Mortgage Capital Corporation (as amended, the
“Master Repurchase Agreement”) and a Custody Agreement, dated as of October 31,
2003, as amended by Amendment No. 1 to the Custody Agreement, dated as of June
29, 2004 and Amendment and Joinder No. 2 to the Custody Agreement, dated as of
October 1, 2004 (as amended, the “Custodial Agreement”, and together with the
Master Repurchase Agreement, the “Agreements”), by and among Buyer, the Sellers
and Deutsche Bank National Trust Company, as custodian (such obligations,
undertakings and liabilities are herein referred to as the “Obligations”).
Guarantor hereby expressly consents to any amendment to the Agreements as may be
agreed upon by the Sellers and Buyer and waives notice of any such amendment.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned in the Master Repurchase Agreement.

 

Guarantor hereby represents and warrants to you that each Seller is an indirect
wholly-owned subsidiary of Guarantor.

 

Guarantor covenants and agrees to immediately notify Buyer if a representation,
warranty or covenant of any Seller under either Agreement has been breached or
that an Event of Default shall have occurred.

 

Payments required under this guaranty shall be payable whenever any Obligation,
has not been promptly paid to Beneficiary in accordance with the Agreements,
without regard to any stay or delay with respect to such payment permitted or
required by bankruptcy or any other applicable law. Buyer or Custodian on behalf
of Buyer shall realize upon the Purchased Mortgage Loans prior to making a
demand under this guarantee; provided, however, neither Buyer nor Custodian on
behalf of Buyer shall be required to realize upon any security other than the
Purchased Mortgage Loans or, except as set forth above with respect to realizing
upon the

 

1



--------------------------------------------------------------------------------

Purchased Mortgage Loans, exercise any remedies prior to making a payment demand
under this guaranty.

 

Guarantor hereby waives any requirement that the Beneficiary take legal action
against any Seller before enforcing this guaranty; agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Guarantied Obligations or the dissolution, liquidation,
reorganization or other change regarding any Seller or any Seller seeking
protection, or having a case or proceeding commenced against it, under any law
for the protection of debtors or creditors; waives diligence, presentment,
demand for payment or performance, protest or notice or other formality of any
kind whatsoever; waives filing of claims with any court in case of the
insolvency, reorganization or bankruptcy of any Seller; and waives any fact,
event or circumstance (other than payment in full) that might otherwise
constitute a legal or equitable defense to or discharge of Guarantor, including
(but without typifying or limiting this waiver) failure by the Beneficiary to
perfect a security interest in any collateral securing performance of any
Obligation and any delay by the Beneficiary in exercising any of its rights
hereunder, Guarantor covenants that this guaranty will not be discharged except
by full and final payment and performance to the Beneficiary of the Guarantied
Amount incurred while it is effective, and agrees that this guaranty shall
continue to be effective or be reinstated (as the case may be) if at any time
all or any part of any payment or interest thereon or other performance by any
Seller is avoided or must otherwise be restored by the Beneficiary. Guarantor
hereby further consents to any renewal or modification of any Obligation or any
extension of the time within which such is to be performed and to any other
indulgences, whether before or after the date of this guaranty.

 

Guarantor agrees to pay on demand all out-of-pocket expenses (including legal
fees and disbursements) incurred by the Beneficiary in connection with the
enforcement and protection of its rights hereunder. Guarantor further covenants
and agrees with Beneficiary to observe the financial covenants set forth in
Exhibit G to the Master Repurchase Agreement and to promptly notify Beneficiary
if Guarantor breaches any of those covenants. Guarantor hereby waives all
suretyship defenses and agrees that the beneficiary may assign all its rights
and obligations hereunder to any of its affiliates without the consent or
approval of any party.

 

This is a continuing guaranty and will remain in effect until thirty (30) days
after written notice of termination is received by Bear Stearns Mortgage Capital
Corporation, 383 Madison Avenue, New York, New York 10179, Attention: Eileen
Albus. Any such termination shall not affect or reduce Guarantor’s obligations
hereunder for any liability of any Seller that arose prior to the expiration of
said thirty-day period. This guaranty shall terminate and shall be of no further
force or effect upon full payment of all amounts due to Buyer under the
Agreement. This guaranty shall inure to the benefit of any successor of the
Beneficiary and be binding on any successor or assignee of Guarantor.

 

This guaranty shall be governed by and construed in accordance with the laws of
the State of New York. Guarantor hereby agrees that (i) any dispute or
controversy arising out of or relating to this guaranty, the Master Repurchase
Agreement or the Custodial Agreement shall be submitted to arbitration before
the American Arbitration Association utilizing its Rules for the Arbitration of
Commercial Disputes and allowing for discovery by the parties, (ii) the
arbitration proceedings shall be conducted in New York, New York and (iii) the
decision of the arbitrators

 

2



--------------------------------------------------------------------------------

shall be final and judgment may be entered on the award. In the event that such
arbitration is unavailable, Guarantor hereby submits to the personal
jurisdiction of the United States Federal and New York State courts situated in
the City, County, and State of New York and hereby agrees that any litigation
arising out of or relating to this guaranty, the Master Repurchase Agreement or
the Custodial Agreement shall be brought in such courts. Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
non-enforceability of any such other provision or agreement.

 

Any demand by Buyer for payment or performance by Guarantor shall be by a
written demand to Guarantor, which shall be deemed to have been duly given if
made by facsimile transmission to New Century REIT, Inc., Attention: General
Counsel, Phone: (949) 440-7030 , Fax: (949) 440-7033 or if personally delivered
at or upon the fifth day after deposit in the mails, mailed by registered mail,
postage prepaid, to 18400 Von Karman, Suite 1000, Irvine, California 92612,
Attention: General Counsel.

 

Very truly yours, NEW CENTURY REIT, INC. By:  

/s/ Kevin Cloyd

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

By:  

/s/ Brad A. Morrice

Name:

 

Brad A. Morrice

Title:

 

President

 

3